                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Taquan Jaleel Graham                                              Docket No. 5:18-CR-283-lD

                               Petition for Action on Supervised Release

COMES NOW Arthur B. Campbell, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order ofTaquan Jaleel Graham, who, upon an earlier plea
of guilty to Felon in Possession of a Firearm and Ammunition, 18 U.S.C. §§ 922(g)(l) and 924(a)(2), was
sentenced by the Honorable James C. Dever III, U.S. District Judge, on June 20, 2019, to the custody of the
Bureau of Prisons for a term of 37 months. It was further ordered that upon release from imprisonment the
defendant be placed on supervised release for a period of 36 months.

   Taquan Jaleel Graham was released from custody on March 12, 2021, at which time the term of
supervised release commenced.

   On April 2, 2021, a Violation Report was submitted to the court regarding the defendant's use of
marijuana and cocaine. Supervision was continued.

   On May 19, 2021, a Violation Report was submitted to the court regarding the defendant's use of
cocaine. Supervision was continued.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On May 6, 2021, the defendant submitted a drug screen that was positive for cocaine and marijuana. Lab
confirmation was received on May 20, 2021. The defendant has engaged in treatment and his therapist has
recommended a psychological evaluation. In response to the positive drug test, supervision and drug testing
will be increased. The probation office is requesting that the defendant's conditions of supervised release
be modified to include mental health treatment. The defendant signed a Waiver of Hearing agreeing to the
proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a program of mental health treatment, as directed by the probation
       office.

Except as herein modified, the judgment shall remain in full force and effect.
Taquan Jaleel Graham
Docket No. 5:18-CR-283-lD
Petition For Action
Page2
Reviewed and approved,                          I declare under penalty of perjury that the foregoing
                                                is true and correct.


Isl Julie W. Rosa                               Isl Arthur B. Campbell
Julie W. Rosa                                   Arthur B. Campbell
Supervising U.S. Probation Officer              U.S. Probation Officer
                                                310 New Bern Avenue, Room 610
                                                Raleigh, NC 27601-1441
                                                Phone:919-861-8677
                                                Executed On: May 20, 2021

                                     ORDER OF THE COURT

Considered and ordered this      U       day of
                                               ~,=-,----~,
                                                    M~
made a part of the records in the above case. _ ......
                                                                     2021, and ordered filed and



Jam C. Dever III
U.S. District Judge
